Citation Nr: 0811825	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-41 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from April 2000 to 
November 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  Specifically, in that decision, the RO, 
in pertinent part, denied the issue of entitlement to service 
connection a low back disability.  [Due to a change in the 
location of the veteran's residence, her claims folder was 
transferred to the RO in Los Angeles, California in November 
2006.]  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Specifically, 
upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence not of record (1)  that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  In 
addition, the notice must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See also 
38 U.S.C.A. § 5103(a) & Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Such notification should be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

A review of the claims folder indicates that VA has not 
provided to the veteran a VCAA notification letter regarding 
her low back claim.  The Board finds, therefore, that a 
remand of the current appeal is necessary to afford the 
veteran proper VCAA notice.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  The AMC should furnish the veteran a 
VCAA notification letter with regard to 
issue of entitlement to service 
connection for a low back disability.  
Specifically, the AMC should:  

(a)  Notify the veteran of the 
information and evidence necessary to 
substantiate her claim for service 
connection for a low back disability.  

(b)  Notify the veteran of the 
information and evidence she is 
responsible for providing;  

(c)  Notify the veteran of the 
information and evidence VA will 
attempt to obtain, e.g., that VA will 
make reasonable efforts to obtain 
relevant records not in the custody of 
a Federal department or agency and will 
make as many requests as are necessary 
to obtain relevant records from a 
Federal department or agency; and 

(d)  Request that the veteran provide 
any evidence in her possession that 
pertains to her claim.  

2.  Thereafter, the AMC should re-
adjudicate the issue of entitlement to 
service connection for a low back 
disability.  If the decision remains in 
any way adverse to the veteran, she and 
her representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


